Citation Nr: 0712425	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-27 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as secondary to herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In August 2005, jurisdiction of the matter was transferred 
from the RO in Waco, Texas, to the RO in Boston, 
Massachusetts.  

In April 2006, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The record shows that following service, the veteran was 
diagnosed as having COPD.  In a letter received March 2005, 
the veteran's private physician, Stephen R. Buksh, M.D., 
stated that he had been treating the veteran since 2001 and 
that his COPD was "as likely as it is not a result of his 
military service."  A basis for this opinion, however, was 
not given.  In addition, service personnel records show that 
the veteran served in Vietnam.  During the April 2006 VA 
examination, the veteran stated that during his time in 
Vietnam, he was around planes carrying Agent Orange and 
inhaled other toxins such as diesel fuel.  See April 2006 
Transcript, p. 4-5.  In 



the Board's view, on remand the veteran should be afforded a 
VA examination to obtain a medical opinion as to whether his 
current COPD is related to service.  Such an opinion is 
necessary for a determination on the merits of the claim.  
See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d). 

In addition, Dr. Buksh stated that he had been treating the 
veteran since 2001 for his COPD.  The record, however, does 
not contain any treatment records from Dr. Buksh.  On remand, 
the RO should obtain treatment records from Dr. Buksh, as 
well as the veteran's complete records from the Social 
Security Administration (SSA).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete treatment records from 
Stephen R. Buksh, M.D., dated since 2001.  

2.  Obtain the administrative and medical 
records relating to the veteran's Social 
Security Administration disability claim 
and associate them with the claims file.

3.  Following the above development, 
schedule the veteran for a VA pulmonary 
examination.  The claims file must be 
made available to the examiner, and the 
examiner should review the claims file 
and indicate in the report that the claim 
file was in fact reviewed.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any pulmonary 
disorder found to be present.  The 
examiner 



should state whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current pulmonary disorder had its onset 
during active service or is related to 
any in-service disease or injury, 
including from herbicide exposure or 
other toxins.  

A detailed rationale for any opinion 
expressed should be provided.

4.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




